DETAILED ACTION
This Action is in response to the Preliminary Amendment for Application Number 17424676 received on 7/21/2021.
Claims 1-8 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation, “and the input control unit performs control in accordance with control unsynchronized output data content for a control target flow among flows of input data”, which appears to include a grammatical error with regards to “with control unsynchronized output data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “an input control unit configured to, based on a measurement result obtained by the measurement unit, control input of the input data to the processing unit such that a condition set in advance for a corresponding type of input data is satisfied and the generation rate of the output data is below a transmission rate of the band”, which is found indefinite as it is not clear by the limitation as to whether or not the recitation, “such that a condition set in advance for a corresponding type of input data is satisfied and the generation rate of the output data is below a transmission rate of the band” has any limiting effect on the claimed “control[ling]”.  This “such that” limitation is recited in a way that simply expresses an intended result of the positively recited limitation, “control[ling] input of the input data”, without identifying how the intended result is particularly achieved.  For examination purposes, the limitation will be interpreted as an intended result of performing the positively recited limitation “control input of the input data to the processing unit” in a non-limiting manner. 
Claims 2-7 are rejected for the same reasons by virtue of their dependencies to claim 1.
Claim 8 recites substantially the same limitation, and is therefore rejected for the same reasons above.

Claims 1 and 8 recite the limitation "the band" in the last limitation of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claims 6 recites the limitation "the band" in the last limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 1 and 8 recite the limitation, “such that a condition set in advance for a corresponding type of input data is satisfied”.  It is not clear by the limitation as to whether this recitation, “a corresponding type of input data”, refers to the previously recited, “the input data”.  As such, there is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation, “wherein the input control unit controls input of the input data to the processing unit such that a transfer of the output data to the synchronization target apparatus ends within a pre-set allowance time for which processing of the processing unit can be stopped”, which is found indefinite as it is not clear by the limitation as to whether or not the recitation, “such that a transfer of the output data to the synchronization target apparatus ends within a pre-set allowance time for which processing of the processing unit can be stopped”, has any limiting effect on the claimed “control[ling]”.  This “such that” limitation is recited in a way that simply expresses an intended result of the positively recited limitation, “controls input of the input data to the processing unit”, without identifying how the intended result is particularly achieved.  For examination purposes, the limitation will be interpreted as an intended result of performing the positively recited limitation “control input of the input data to the processing unit” in a non-limiting manner. 
Claims 5-6 are rejected for the same reasons above by virtue of their dependencies to claim 4.

Claim 5 recites the limitation, “wherein the input control unit is further configured to control input of the input data to the processing unit such that the generation rate of the output data is less than or equal to a pre-set upper limit value”, which is found indefinite as it is not clear by the limitation as to whether or not the recitation, “such that the generation rate of the output data is less than or equal to a pre-set upper limit value”, has any limiting effect on the claimed “control[ling]”.  This “such that” limitation is recited in a way that simply expresses an intended result of the positively recited limitation, “wherein the input control unit is further configured to control input of the input data to the processing unit”, without identifying how the intended result is particularly achieved.  For examination purposes, the limitation will be interpreted as an intended result of performing the positively recited limitation “wherein the input control unit is further configured to control input of the input data to the processing unit” in a non-limiting manner. 

Claim 6 recites the limitation, “wherein the input control unit performs control using the pre-set upper limit value that has been set such that a time for which the processing unit needs to be stopped for the transfer of the output data is shorter than the allowance time”, which is found indefinite as it is not clear by the limitation as to whether or not the recitation, “such that a time for which the processing unit needs to be stopped for the transfer of the output data is shorter than the allowance time”, has any limiting effect on the claimed “control[ling]”.  This “such that” limitation is recited in a way that simply expresses an intended result of the positively recited limitation, “wherein the input control unit performs control using the pre-set upper limit value that has been set”, without identifying how the intended result is particularly achieved.  For examination purposes, the limitation will be interpreted as an intended result of performing the positively recited limitation “wherein the input control unit performs control using the pre-set upper limit value that has been set” in a non-limiting manner. 

Claim 7 recites the limitation " a generation rate of output data ".  It is unclear whether this recitation was intended to refer to the previously recited “a generation rate” in claim 1, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted to recite “the generation rate of the output data”.

Claim 1 recites the limitations, “a processing unit configured to”, “a measurement unit configured to”, and “an input control unit configured to”, which have been interpreted under 35 U.S.C. 112(f) because they use non-structural terms “processing unit”, “measurement unit”, “input control unit”, coupled with functional language “configured to…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are rejected for the same reasons by virtue of their dependencies to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 20180246751).

Regarding claim 1, Dong disclosed a processing apparatus comprising: 
a processing unit configured to process input data that was input, and output output data that is to be transferred to a synchronization target apparatus using a predetermined band (Dong, [0030]-[0031] Dong disclosed virtual machines that execute App(s) and generates dirty memory pages at a rate faster than those dirty pages can be copied to destination node/server; The dirtying memory page generation amounts to processing of input data that was input; Dong also disclosed a live migration utilizing available network bandwidth; [0027] Dong disclosed utilizing an allocated network bandwidth for live migration of one or more VMs at a given time; [0014], “The copying of VM state information for the two phases may be through a network connection maintained between the source and destination node”;  This maintained connection amounts to a predetermined band); 
a measurement unit configured to measure a generation rate of the output data that is to be output by the processing unit (Dong, [0026] Dong disclosed pre-allocating a certain amount of network bandwidth from a limited amount of available network bandwidth); and 
an input control unit configured to, based on a measurement result obtained by the measurement unit, control input of the input data to the processing unit such that a condition set in advance for a corresponding type of input data is satisfied and the generation rate of the output data is below a transmission rate of the band ([0030], Dong disclosed determining that the VM input, i.e. generation of dirty memory pages is at a rate that is faster than those dirty pages can be copied o destination node/server 120 such that remaining dirty pages and processor and input/output states for VM 112-2 to execute App(s) 113-2 at destination node/server 120 cannot be copied to destination node/server 120 within a shutdown time threshold, and slowing down the rate of dirty memory page generation to reach the convergence point by causing the allocated processing resources for VM to be reduced such that remaining dirty memory pages fall below a threshold number of remaining dirty memory pages.  The slowing down the page generation rate equates by reduction of allocated resources is controlling input of the input data (dirty memory page data) such that convergence can be reached, and the output rate is within the available network bandwidth rate and the migration can be completed within the shutdown time threshold).
	Claim 8 recites method with limitations that are substantially similar to the limitations of claim 1.  As Dong has been shown above to disclosed the functionality of the limitations of claim 1, claim 8 is rejected under the same rationale applied above.

Regarding claim 2, Dong disclosed the processing apparatus according to claim 1, wherein the input control unit is further configured to lower the generation rate of the output data by performing control to lower a processing speed of the processing unit (Dong, [0030], “logic and/or features of migration manager 114 may cause allocated processing resources for VM 112-2 to be reduced”).

Regarding claim 4, Dong disclosed the processing apparatus according to claim lone of claim 1, wherein the input control unit controls input of the input data to the processing unit such that a transfer of the output data to the synchronization target apparatus ends within a pre-set allowance time for which processing of the processing unit can be stopped (Dong, [0030] , “shutdown time threshold”).

Regarding claim 5, Dong disclosed the processing apparatus according to claim 4, wherein the input control unit is further configured to control input of the input data to the processing unit such that the generation rate of the output data is less than or equal to a pre-set upper limit value (Dong, [0027], Dong disclosed, “ the threshold number for the remaining dirty pages to be copied to destination node/server 120 may be based on an ability of source node/server 110 to copy to destination node/server 120 remaining dirty pages from memory pages 115-2 and copy at least processor and input/output states included in operation information 117-2 within a shutdown time threshold (e.g., similar to a stop-and-copy phase) utilizing an allocated network bandwidth allocated by source node/server 110 for live migration of one or more VMs at a given time”; The control of the input as in [0030]-[0031] results in allowing the migration to occur within the bandwidth allocation limit provided for the migration).

Claim(s) 1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Suzuki (US 20120230190).

Regarding claim 1, Suzuki disclosed a processing apparatus comprising: 
a processing unit configured to process input data that was input, and output output data that is to be transferred to a synchronization target apparatus using a predetermined band (Suzuki, [0016], Suzuki disclosed input data such as received frames, which is processed according to transmission control information for output generating transmission frames based on an upper limit transmission rate; Fig. 4, [0055] showing an embodiment of communication between two wireless communication devices 100 and 200; [0057]-[0059], Communication is performed over a predetermined radio frequency;  See also [0098], “after a wireless transmission rate is raised, the transmission rate of packet data is made to rise to the wireless transmission rate after a change. Accordingly, it has an effect that a wireless transmission rate can be utilized effectively corresponding to improvement of a radio transmission channel”;  Suzuki therefore disclosed transmission across a predetermined band); 
a measurement unit configured to measure a generation rate of the output data that is to be output by the processing unit (Suzuki, [0015] Suzuki disclosed controlling a transmission rate of information such that it does not exceed a bandwidth; [0016] the transmission rate is set based on transmission control information, and therefore measured based on such;  See also [0048]-[0049] involving updating the transmission rate according to rate changes); and 
an input control unit configured to, based on a measurement result obtained by the measurement unit, control input of the input data to the processing unit such that a condition set in advance for a corresponding type of input data is satisfied and the generation rate of the output data is below a transmission rate of the band (Suzuki, [0016], Suzuki disclosed generating appropriate transmission frames transmitted based on the upper limit transmission rate;  See [0048] and Fig. 3, “ a solid line A indicates a bandwidth and a dashed line B indicates an upper limit transmission rate for performing QoS control”, showing the upper limit transmission rate for the frames below a transmission rate of the band;  See also [0049] involving updating the transmission rate according to rate changes;  See also [0031] Suzuki disclosed a service quality control unit that performs service quality control (QoS control); [0041] in which methods of QoS control are classified into priority control and band limitation, as further explained in paragraphs [0041]-[0045] such QoS conditions for corresponding input data types is satisfied, i.e. higher priority vs lower priority and how such data is handled according to the QoS method).
	Claim 8 recites method with limitations that are substantially similar to the limitations of claim 1.  As Suzuki has been shown above to disclosed the functionality of the limitations of claim 1, claim 8 is rejected under the same rationale applied above.

Regarding claim 2, Suzuki disclosed the processing apparatus according to claim 1, wherein the input control unit is further configured to lower the generation rate of the output data by performing control to lower a processing speed of the processing unit (Suzuki, [0048]-[0049] reducing the transmission rate of the output data lowers the processing speed of such frames for output).

Regarding claim 3, Suzuki disclosed the processing apparatus according to claim 1, wherein the processing unit processes input packets as the input data, and the input control unit controls input of the input data to the processing unit using at least one of scheduling, dropping, and shaping, based on a correlation between a rate of traffic that includes the input packets and the generation rate of the output data (Suzuki, “packet scheduling”,  See also [0044] “band limitation”, “shaping” and “discarding”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 20180246751) in view of Tsirkin (US 20190260685).

Regarding claim 3, Dong disclosed the processing apparatus according to claim 1, but did not explicitly disclose wherein the processing unit processes input packets as the input data, and the input control unit controls input of the input data to the processing unit using at least one of scheduling, dropping, and shaping, based on a correlation between a rate of traffic that includes the input packets and the generation rate of the output data.
	In an analogous art, Tsirkin disclosed wherein the processing unit processes input packets as the input data, and the input control unit controls input of the input data to the processing unit using at least one of scheduling, dropping, and shaping, based on a correlation between a rate of traffic that includes the input packets and the generation rate of the output data (Tsirkin, [0028]-[0029], Tsirkin disclosed scheduling by queuing incoming packets directed to the VM being migrated until the new VM is ready at the target).
	One of ordinary skill in the art would have been motivated to combine the teachings of Dong and Tsirkin as they both relate to techniques for handling virtual machine migration, and as such are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the scheduling aspects of Tsirkin within the teachings of Dong in order to provide the live migration teachings of Dong in order to allow for Dong’s reduction of resources allocated to the virtual machines to occur during migrations while providing the benefit of supporting packet drop reduction during the process, thereby reducing latency and link overload (Tsirkin, [0012]). 

Allowable Subject Matter
On the basis that the above formal deficiencies are corrected, claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior art did not explicitly disclose, with respect to claim 6, the processing apparatus according to claim 5, wherein the input control unit performs control using the pre-set upper limit value that has been set such that a time for which the processing unit needs to be stopped for the transfer of the output data is shorter than the allowance time, and the input control unit performs control in accordance with control unsynchronized output data content for a control target flow among flows of input data, based on the band, an amount of unsynchronized output data, and the generation rate of the output data that corresponds to the control target flow.
	With regards to claim 7, the cited prior art did not explicitly disclose the processing apparatus according to claim 1, wherein the measurement unit measures a generation rate of output data that is to be output when a virtual processing unit having the same behavior as the processing unit processes input data that was generated virtually.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vincent (US 9928107) disclosed establishing a secure communication channel for live migration.
Wang et al. (US 20180024854) disclosed technologies for virtual machine migration with regards to varying tiers of QoS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419